Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Miller on 07/15/2022.
The claims have been amended as follows:
1. Currently amended) A closed loop extraction system, comprising: 
a chill tank having a first inlet, a first outlet, a first interior volume, and a first high-level setpoint, 
wherein the first inlet and the first outlet provide for fluid communication with the first interior volume, a wash tank having a second inlet, a second outlet, a second interior volume, and a second high-level setpoint, 
wherein the second inlet and the second outlet provide for fluid communication with the second interior volume;
a rinse tank having a third inlet. a third outlet, a third interior volume, and a third high-level setpoint, 
wherein the third inlet and the third outlet provide for fluid communication with the third interior volume: 
a centrifuge having a rotating mechanism, a basket, a fourth inlet, and a fourth outlet, 
wherein the rotating mechanism is configured to rotate the basket within the centrifuge, and 
wherein the fourth inlet and the fourth outlet provide for fluid communication with the centrifuge and the basket: 
a first pump system in fluid communication with the chill tank, the wash tank. and the rinse tank, having a first pump, a first valve configured to control fluid communication between the first outlet and the second inlet, a second valve configured to control fluid communication between the first outlet and the third inlet and a means for toggling fluid communication between the first outlet and the second inlet via the first valve, and between the first outlet and the third inlet via the second valve; 
a second pump system in fluid communication with the wash task, the rinse wank, and the centrifuge, having a second pump, a third valve configured to control fluid communication between the second outlet and the fourth inlet, a fourth valve configured to control fluid communication between the third outlet and the fourth inlet, and a means for toggling fluid communication between the second outlet and the fourth inlet via the third valve, and between the third outlet and the fourth inlet via the fourth valve: 
a third pump system in fluid communication with the wash tank. the rinse tank, and the centrifuge, having a third pump, a fifth valve configured to control fluid communication between the fourth outlet and the second inlet, a sixth valve configured to control fluid communication between the fourth outlet and the third inlet, and a means for toggling fluid communication between the fourth outlet and the second inlet via the fifth valve, and between the fourth outlet and the third inlet via the sixth valve: and 
a fourth pump system in fluid communication with the wash tank and a feed tank configured to receive a solvent, having a fourth pump, a seventh valve configured to control fluid communication between the second outlet and the feed tank, and a means for toggling fluid communication between the second outlet.
2. (Original) The closed loop extraction system of claim 1, the chill tank further comprising a first heat exchanger interfaced with the first interior volume and a first recirculation pump interfaced with the first interior volume. 
3. (Original) The closed loop extraction system of claim 2, the wash tank farther comprising a second heat exchanger interfaced with the second interior volume and a second recirculation pump interfaced with the second interior volume. 
4, (Original) The closed loop extraction system of claim 3, the rinse tank further comprising a third heat exchanger interfaced with the third interior volume and a third recirculation pump interfaced with the third interior volume. 
5. (Original) The closed loop extraction system of claim 4, further comprising a temperature regulator configured to monitor and regulate a temperature within the first interior volume, the second interior volume, and/or the third interior volume. 
6. (Original) The closed loop extraction system of claim 5, further comprising a solvent recovery system in fluid communication with the feed tank.
7. (Original) The closed loop extraction system of claim 6, further comprising a means for determining an amount of solvent in the first interior volume, the second interior volume, and/or the third interior volume. 
8. (Currently amended} The closed loop extraction system of claim 7, further comprising a ventilation system in fluid communication with the chill tank, the wash tank, the centrifuge. the rinse tank, the first pump system, the second pump system, the third pump system, and the fourth pump system, wherein the ventilation system is configured to keep the closed loop extraction system in pressure equilibrium. 
9. (Original) The closed loop extraction system of claim 8, the ventilation system further comprising a collection vessel. 
10. (Original) The closed loop extraction system of claim 1, wherein said closed loop extraction system is contained entirely on a cart. 
11. (Previously Presented) The closed loop extraction system of claim 8, the ventilation system being configured to recirculate any collected materials back into the closed loop extraction system.
12. (Currently amended) The closed loop extraction system of claim 11, further comprising an electronic control system having a processor and a memory, wherein the electronic control system is in electronic communication with the first pump system, the second pump system, the third pump system, the fourth pump system, the temperature regulator, the first heat exchanger, the first recirculation pump, the second heat exchanger, the second recirculation pump, the third heat exchanger, and the third recirculation pump, and 
wherein the electronic control system is configured to selectively control 
13. (Original) The closed loop extraction system of claim 12, further comprising a filter bag placed within the basket, wherein the filter bag has a filtration size in the range of 10 microns to 200 microns, 
14, (Original) The closed loop extraction system of claim 13, farther comprising a cart fixed to the chill tank, the wash tank, the rinse tank, the centrifuge, the ventilation system, the first pump system, the second pump system. and the third pump system. 
15., (Currently amended) A method of extracting components from raw plant matter through the use of a closed loop extraction system having: 
a chill tank having a first inlet, a first outlet, a first interior volume, and a first high-level setpoint, the first inlet and the first outlet providing for fluid communication with the first interior volume[[,]] ; 
a wash tank having a second inlet, a second outlet, a second interior volume, and a second high-level setpoint, the second inlet and the second outlet providing for fluid communication with the second interior volume, and a second high-level setpoint, the second inlet and the second outlet providing for third communication with the second interior volume[[,]] ; 
a rinse tank having a third inlet, a third outlet, a third interior volume, and a third high-level setpoint, the third inlet and the third outlet providing for fluid communication with the third interior volume; 
a centrifuge having a rotating mechanism, a basket, a fourth inlet, and a fourth outlet, the rotating mechanism being configured to rotate the basket within the centrifuge, the fourth inlet and the fourth outlet providing for fluid communication with the centrifuge and the basket[[,]] ; 
a first pump system in fluid communication with the chill tank, the wash tank, and the rinse tank, having a first pump, a first valve configured to control fluid communication between the first outlet and the second inlet, a second valve configured to control fluid communication between the first outlet and the third inlet, and a means for toggling fluid communication between the first outlet and the second inlet via the first valve, and between the first outlet and the third inlet via the second valve[[,]] ; 
a second pump system in fluid communication with the wash tank, the rinse tank and the centrifuge, having a second pump, a third valve configured to control fluid communication between the second outlet and the fourth inlet, a fourth valve configured to control fluid communication between the third outlet and the fourth inlet, and a means for toggling fluid communication between the second outlet[[,]] and the fourth inlet via the third valve, and between the third outlet and the fourth inlet via the fourth valve[[,]] ; 
a third pump system in fluid communication with the wash tank, the rinse tank and the centrifuge, having a third pump, a fifth valve configured to control fluid communication between the fourth outlet and the second inlet, a sixth valve configured to control fluid communication between the fourth outlet and the third inlet, and a means for toggling fluid communication between the fourth outlet and the second inlet via the fifth valve, and between the fourth outlet and the third inlet via the sixth valve[[,]] ; and 
a fourth pump system in fluid communication with the wash tank and a feed tank configured to receive a solvent, having a fourth pump, a seventh valve configured to control fluid communication between the second outlet and the feed tank, and a means for toggling fluid communication between the second outlet and the feed tank
a. filling, by the electronic control system, the chill tank with the solvent to the first high-level setpoint[[,]] ; 
b. filling, by the first pump mechanism, the wash tank with the solvent to the second high-level setpoint, and the rinse tank with the solvent to the third high-level setpoint; 
c, chilling, by the temperature regulator, the chill tank, the wash tank, and the rinse tank to a predetermined temperature; 
d. inserting a raw plant material into the basket; 
e. placing the basket in the centrifuge to interface the basket with the rotating mechanism; 
f. filling, by the second pump system, the centrifuge with solvent from the wash tank; 
g. allowing the raw plant material to soak in the solvent for a first predetermined amount of time; 
h. draining, by the third pump system, the solvent from the centrifuge into the wash tank; 
i. rotating, by the rotating mechanism, the basket to remove solvent contained in the raw plant material; 
j. draining, by the third pump system, the solvent from the centrifuge into the wash tank; 
k. filling, by the second pump system, the centrifuge with solvent from the rinse tank; 
l. allowing the raw plant material to soak in the solvent for a second predetermined amount of time, 
wherein the second predetermined amount of time is smaller than the first predetermined amount of time; 
m. draining, by the third pump system, the solvent from the centrifuge into the wash tank; 
n. repeating steps f-m for an amount of cycles: and 
o. delivering, by the fourth pump system, solvent from the wash tank into the feed tank. 
16. (Original) The method of claim 15, wherein the predetermined temperature is -35°C. 
17. (Original) The method of claim 16, the first predetermined amount of time being in the range of 30 seconds to 60 minutes. 
18. (Original) The method of claim 17, the second predetermined amount of time is less than 15 minutes. 
19. (Original) The method of claim 18, the fourth pump system further comprising a filter configured to capture solids and semi-solids, the filter being in fluid communication with the fourth pomp system and being disposed between the seventh valve and the feed tank. 
20. (Previously Presented) The method of claim 14, the closed loop extraction system further comprising a ventilation system in fluid communication with the child tank, the wash tank, the centrifuge, the rinse tank, the first pump system, the second pump system, the third pump system, and the fourth pump system, the ventilation system being configured to keep the closed loop extraction system in pressure equilibrium, wherein steps a-o are performed with the closed loop extraction system being in pressure equilibrium.
The following is an examiner’s statement of reasons for allowance: The claims remain deemed distinguished for reasons of record. The Examiners Amendment was for purposes of mitigating residual 35 U.S.C. 112 (b) issues concerning clarity of structural and functional relationships between components or nexus, inconsistent terminology and antecedent basis; independent claim 15 is now consistent with and parallels independent claim 1 in scope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/15/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778